Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into this 1th day of July, 2015 by
and between Kiwa Bio-tech Products Group Corp., a Delaware corporation having
its principal place of business at 310 N. Indian Hill Blvd., #702 Claremont,
California and Jimmy Ji Zhou, an individual, whose address is 3422 E. Temple Way
West Covina, CA 91791 (“Executive”), with reference to the following facts:

RECITALS

 

WHEREAS, Company is primarily engaged in the business of developing,
manufacturing, distributing and marketing innovative, cost-effective and
environmentally safe bio-technological products for the agricultural,
stockbreeding, natural resources and environmental protection markets, primarily
in China; and

 

WHEREAS, Company desires to employ Executive and to ensure the continued
availability to Company of Executive’s services, and Executive desires to accept
such employment from Company and render such services, all in accordance with
and subject to the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, and for other good and valuable consideration, receipt of
which is hereby acknowledged, Company and Executive do hereby agree as follows:

 

AGREEMENT

 

1. Term of Employment.

 

1.01.      Specified Term. Company employs Executive, and Executive accepts
employment with Company, for a period of 3 years beginning on July 1, 2015, and
ending on July 1, 2018.

 

1.02.      Earlier Termination. This Agreement may be terminated earlier as
hereinafter provided.

 

1.03.       Continuing Effect. Notwithstanding any termination of this Agreement
except for termination under Sections 8.01 and 8.02, at the end of the Term or
otherwise, the provisions of Sections 2.04(b) and 2.07 shall remain in full
force and effect and the provisions of Section 2.07shall be binding upon the
legal representatives, successors and assigns of the Executive.

 

1.04.      “Employment Term” Defined. “Employment term” refers to the entire
period of employment of Executive by Company, whether for the periods provided
above, or whether terminated earlier as hereinafter provided or extended by
mutual Agreement between Company and Executive.

 

 



{00166972.1 / 4002.002}Page 1 of 10





 

 

 



2.           Duties and Obligations of Executive.

 

2.01.       General Duties. Executive shall serve as the President, Chief
Executive Officer (CEO) and Interim Chief Financial Officer (CFO) of Kiwa
Bio-Tech Products Group, Corp. (“Kiwa Bio-Tech”). In his capacity as President,
CEO and CFO of Kiwa Bio-Tech, Executive shall do and perform all services, acts,
or things necessary or advisable to manage and conduct the business of Company,
including the hiring and firing of all employees and officers of Company,
subject at all times to the policies set by Company’s Board of Directors, and to
the consent of the Board when required by the terms of this Agreement.

 

2.02.       Matters Requiring Consent of Board of Directors. Executive shall
not, without specific approval of Company's Board of Directors, do or contract
to do any of the following:

 

(a)    Borrow on behalf of Company in each transaction an amount in excess of
$500,000;

 

(b)    Permit any customer of Company to become indebted to Company in an amount
in excess of $500,000;

 

(c)    Purchase capital equipment for amounts in excess of the amounts budgeted
for expenditure by the Board of Directors;

 

(d)    Sell any single capital asset of Company having a market value in excess
of $300,000 or a total of capital assets during a fiscal year having a market
value in excess of $1,00,000; and

 

(e)    Commit Company to the expenditure of more than $200,000 in the
development and sale of new products or services.

 

2.03.       Devotion to Company’s Business.

 

(a)    Executive shall devote his entire productive time, ability, and attention
to the business of Company during the term of this Agreement.

 

(b)    Executive shall not engage in any other business duties or pursuits
whatsoever, or directly or indirectly render any services of a business,
commercial, or professional nature to any other person or organization, whether
for compensation or otherwise, without the prior written consent of Company's
Board of Directors. However, the expenditure of reasonable amounts of time for
educational, charitable, or professional activities shall not be deemed a breach
of this Agreement if those activities do not materially interfere with the
services required under this Agreement and shall not require the prior written
consent of Company's Board of Directors.

 

 

 

 



{00166972.1 / 4002.002}Page 2 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO







 

 

 

(c)    This Agreement shall not prohibit Executive from making passive personal
investments or conducting private business affairs if those activities do not
materially interfere with the services required under this Agreement. However,
Executive shall not directly or indirectly acquire, hold, or retain any interest
in any business competing with or similar in nature to the business of Company.

 

2.04.       Competitive Activities.

 



(a)    During the term of this Agreement Executive shall not, directly or
indirectly, either as an Executive, Company, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of Company.

 

(b)    Executive agrees that during the term of this Agreement and for a period
of one year after termination of this Agreement, Executive shall not directly or
indirectly solicit, hire, recruit, or encourage any other Executive of Company
to leave Company.

 

2.05.       Uniqueness of Executive’s Services. Executive represents and agrees
that the services to be performed under the terms of this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that gives
them a peculiar value, the loss of which cannot be reasonably or adequately
compensated in damages in an action at law. Executive therefore expressly agrees
that Company, in addition to any other rights or remedies that Company may
possess, shall be entitled to injunctive and other equitable relief to prevent
or remedy a breach of this Agreement by Executive.

 

2.06.       Indemnification for Negligence or Misconduct. Executive shall
indemnify and hold Company harmless from all liability for loss, damage, or
injury to persons or property resulting from the negligence or misconduct of
Executive.

 

2.07.       Trade Secrets.

 

(a)    The parties acknowledge and agree that during the term of this Agreement
and in the course of the discharge of his duties hereunder, Executive shall have
access to and become acquainted with financial, personnel, sales, scientific,
technical and other information regarding formulas, patterns, compilations,
programs, devices, methods, techniques, operations, plans and processes that are
owned by Company, actually or potentially used in the operation of Company's
business, or obtained from third parties under an Agreement of confidentiality,
and that such information constitutes Company's ''trade secrets.''

 

(b)   Executive specifically agrees that he shall not misuse, misappropriate, or
disclose in writing, orally or by electronic means, any trade secrets, directly
or indirectly, to any other person or use them in any way, either during the
term of this Agreement or at any other time thereafter, except as is required in
the course of his employment.

 

 

 

 

 



{00166972.1 / 4002.002}Page 3 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO







 

 

 

(c)    Executive acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, orally or by electronic means, of any of Company's trade
secrets obtained by Executive during the course of his employment under this
Agreement, including information concerning Company's actual or potential work,
services, or products, the facts that any such work, services, or products are
planned, under consideration, or in production, as well as any descriptions
thereof, constitute unfair competition. Executive promises and agrees not to
engage in any unfair competition with Company, either during the term of this
Agreement or at any other time thereafter.

 

(d)   Executive further agrees that all files, records, documents, drawings,
specifications, equipment, software, and similar items whether maintained in
hard copy or on line relating to Company's business, whether prepared by
Executive or others, are and shall remain exclusively the property of Company
and that they shall be removed from the premises or, if kept on-line, from the
computer systems of Company only with the express prior written consent of
Company's Board of Directors.

 

2.08.      Services as Consultant. Following the employment term or Executive's
retirement, and if the employment term has not been terminated for cause,
Executive shall make his advice and counsel available to Company for such a
period as the parties may mutually agree to. The parties agree that this advice
and counsel shall not entail full time service and shall be consistent with
Executive's retirement status.

 

2.09.       Use of Executive’s Name.

 



(a)    Company shall have the right to use the name of Executive as part of the
trade name or trademark of Company if it should be deemed advisable to do so.
Any trade name or trademark, of which the name of Executive is a part, that is
adopted by Company during the employment of Executive may be used thereafter by
Company for as long as Company deems advisable.

 

(b)    Executive shall not, either during the term of this Agreement or at any
time thereafter, use or permit the use of his name in the trade name or
trademark of any other enterprise if that other enterprise is engaged in a
business similar in any respect to that conducted by Company, unless that trade
name or trademark clearly indicates that the other enterprise is a separate
entity entirely distinct from and not to be confused with Company and unless
that trade name or trademark excludes any words or symbols stating or suggesting
prior or current affiliation or connection by that other enterprise or its
Executives with Company.

3.           Obligations of Company.

 



3.01.       General Description. Company shall provide Executive with the
compensation, incentives, benefits, and business expense reimbursement specified
elsewhere in this Agreement.

 

 

 

 

 



{00166972.1 / 4002.002}Page 4 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO







 

 

 

3.02.      Office and Staff. Company shall provide Executive with office space,
office equipments, and administrative support suitable to Executive's position
and adequate for the performance of his duties.

 

3.03.       Indemnification of Losses of Executive. Company shall indemnify
Executive for all necessary expenditures or losses incurred by Executive in
direct consequence of the discharge of his duties on Company's behalf.


4.           Compensation of Executive.

 

4.01.       Annual Salary.

 



(a)    As compensation for the services to be performed hereunder, Executive
shall receive a salary at the rate of $84,000 per annum, of which shall be paid
in equal monthly installments of $7,000 during the period of employment,
prorated for any partial employment period.

 

(b)    Executive shall receive such annual increases in salary as may be
determined by Company's Board of Directors in its sole discretion at its annual
meeting.

 

4.02.        Repayment of Disallowed Salary. In the event that any portion of
the compensation paid by Company to Executive is disallowed as an income tax
deduction on an income tax return of Company, Executive agrees to immediately
repay to Company the full amount of that portion.


5.           Executive Incentives.

 

5.01.       Annual Cash Bonus Based on Performance.

 

(a)     If the employment term is terminated by Company for cause, Executive
shall not be entitled to any portion of the annual cash bonus for the fiscal
year in which that termination occurs. However, if this Agreement should expire
or be terminated for reasons other than cause, Executive shall be entitled to a
percentage of the annual cash bonus equal to the percentage of the goals and
objectives accomplished.

 

(b)   As additional compensation, Company agrees to grant Executive each year
certain number of stock options pursuant to Company’s Stock Incentive Plan and
the board resolutions on stock option allocation plan each fiscal year. All
terms and conditions of Company’s Stock Incentive Plan, including but not
limited to option grant, exercise and any other items are applicable for
Executive as a plan participant.

 

 

 

 



{00166972.1 / 4002.002}Page 5 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO







 

 

 
6.           Executive Benefits.

 

6.01.        Annual Vacation. Executive shall be entitled to two (2) week
vacation time each year with full pay. Executive may be absent from his
employment for vacation only at such times as Company's President shall
determine from time to time. If Executive is unable for any reason to take the
total amount of authorized vacation time during any year, he may accrue that
time and add it to vacation time for any following year or may receive a cash
payment in an amount equal to the amount of annual salary attributable to that
period.

 

6.02.       Illness. On completion of one (1) year in the service of Company,
Executive shall be entitled to five (5) days per year as sick leave with full
pay. Sick leave may not be accumulated or accrued for any following year.

 

6.03.       Employee Benefit Programs. Executive is entitled to participate in
any pension, 401(k), insurance or other employee benefit plan that is maintained
by Company for its executive officers, including programs of life and medical
insurance and reimbursement of membership fees in civic, social and professional
organizations

 



7.            Business Expenses.

 

 


7.01.        Lump-Sum Entertainment Fund.

 

(a)    It is understood and agreed by the parties that the services required by
Company will require Executive to incur entertainment expenses on behalf of
Company. Company hereby agrees to and shall make available to Executive for this
purpose the sum of $50,000 per annum, payable in such amounts and at such times
as Executive shall request.

 

(b)   Executive shall, however, furnish to Company adequate records and other
documentary evidence required by federal and state statutes and regulations for
the substantiation of each such expenditure as an income tax deduction.

 

7.02.        Reimbursement of Other Business Expenses.

 

(a)    Company shall promptly reimburse Executive for all other reasonable
business expenses incurred by Executive in connection with the business of
Company.

 

(b)    Each such expenditure shall be reimbursable only if it is of a nature
qualifying it as a proper deduction on the federal and state income tax return
of Company.

 

(c)    Each such expenditure shall be reimbursable only if Executive furnishes
to Company adequate records and other documentary evidence required by federal
and state statutes and regulations issued by the appropriate taxing authorities
for the substantiation of each such expenditure as an income tax deduction.

 

 

 

 



{00166972.1 / 4002.002}Page 6 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO





 

 



 



7.03.        Repayment of Disallowed Expenses. In the event that any expenses
paid for Executive or any reimbursement of expenses paid to Executive shall, on
audit or other examination of Company's income tax returns, be determined not to
be allowable deductions from Company's gross income, and in the further event
that this determination shall be acceded to by the Company or made final by the
appropriate federal or state taxing authority or a final judgment of a court of
competent jurisdiction, and no appeal is taken from the judgment or the
applicable period for filing notice of appeal has expired, Executive shall repay
to Company the full amount of the disallowed expenses.

8.            Termination of Employment.

 

 


8.01.       Termination for Cause.

 

(a)    Company reserves the right to terminate this Agreement if Executive
willfully breaches or habitually neglects the duties which he is required to
perform under the terms of this Agreement; or commits such acts of dishonesty,
fraud, misrepresentation or other acts of moral turpitude as would prevent the
effective performance of his duties.

 

(b)    Company may at its option terminate this Agreement for the reasons stated
in this Section by giving written notice of termination to Executive without
prejudice to any other remedy to which Company may be entitled either at law, in
equity, or under this Agreement.

 

(c)    The notice of termination required by this section shall specify the
ground for the termination and shall be supported by a statement of all relevant
facts.

 

(d)    Termination under this section shall be considered ''for cause'' for the
purposes of this Agreement.

 

8.02.        Failure to Meet Profit Standard.

 

(a)    If the net operating profits of Company for any annual accounting period
of Company shall be less than the net operating profits in the previous fiscal
year by 20% percent, Company at its option may terminate this Agreement by
giving written notice of termination to Executive.

 

(b)   The term ''net operating profits,'' as used herein, means the net
operating profits after taxes as determined and certified by the independent
certified public accountants regularly retained by Company in accordance with
sound accounting principles and in accordance with the past accounting practices
of Company.

 

(c)    Termination under this section shall be considered ''for cause'' for the
purposes of this Agreement.

 

 

 



{00166972.1 / 4002.002}Page 7 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO





 

 

 



8.03.        Termination Without Cause.

 

(a)    This Agreement shall be terminated upon the death of Executive.

 

(b)    Company reserves the right to terminate this Agreement not less than six
(6) months after Executive suffers any physical or mental disability that would
prevent the performance of his essential job duties under this Agreement, unless
reasonable accommodation can be made to allow Executive to continue working.
Such a termination shall be effected by giving twenty (20) days' written notice
of termination to Executive. Termination pursuant to this provision shall not
prejudice Executive's rights to continued compensation pursuant to Section 4.02
of this Agreement.

 

(c)    Termination under this section shall not be considered ''for cause'' for
the purposes of this Agreement.

 

8.04.       Effect of Merger, Transfer of Assets, or Dissolution.

 

(a)   This Agreement shall not be terminated by any voluntary or involuntary
dissolution of Company resulting from either a merger or consolidation in which
Company is not the consolidated or surviving corporation, or a transfer of all
or substantially all of the assets of Company.

 

(b)    In the event of any such merger or consolidation or transfer of assets,
Company's rights, benefits, and obligations hereunder shall be assigned to the
surviving or resulting corporation or the transferee of Company's assets.

 

8.05.       Termination by Executive. Executive may terminate his obligations
under this Agreement by giving Company at least three (3) months notice in
advance.

9.           General Provisions.

 

9.01.       Notices. Notices and Addresses. All notices, offers, acceptance and
any other acts under this Agreement (except payment) shall be in writing, and
shall be sufficiently given if delivered to the addressees in person, by Federal
Express or similar receipted delivery, by facsimile delivery or, if mailed,
postage prepaid, by certified mail, return receipt requested, as follows:

 





To Company:   Kiwa Bio-Tech Products Group, Corp.     310 N. Indian Hill Blvd.,
#702     Claremont, California                   To Executive:   Jimmy Ji Zhou  
  3422 E. Temple Way     West Covina, CA 91791



 

 

 

 



{00166972.1 / 4002.002}Page 8 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO







 

 

 

or to such other address as either of them, by notice to the other may designate
from time to time. The transmission confirmation receipt from the sender's
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by mailing

 

9.02.      Attorneys' Fees and Costs. If any legal action is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys' fees, costs, and necessary disbursements in
addition to any other relief to which that party may be entitled. This provision
shall be construed as applicable to the entire Agreement.

 

9.03.      Modifications. Any modification of this Agreement will be effective
only if it is in writing signed by the party to be charged.

 

9.04.       Effect of Waiver. The failure of either party to insist on strict
compliance with any of the terms, covenants, or conditions of this Agreement by
the other party shall not be deemed a waiver of that term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power at any
one time or times be deemed a waiver or relinquishment of that right or power
for all or any other times.

 

9.05.       Partial Invalidity. If any provision in this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.

 

9.06.      Law Governing Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

9.07.      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

9.08.       Additional Documents. The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.

 

9.09.       Section and Paragraph Headings. The section and paragraph headings
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

 

9.10.       Arbitration. Except for a claim for equitable relief, any
controversy, dispute or claim arising out of or relating to this Agreement, or
its interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Los Angeles County, California (unless the parties agree in
writing to a different location), before three arbitrators in accordance with
the rules of the American Arbitration Association then in effect. In any such
arbitration proceeding the parties agree to provide all discovery deemed
necessary by the arbitrators. The decision and award made by the arbitrators
shall be final, binding and conclusive on all parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.

 

 



{00166972.1 / 4002.002}Page 9 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO





 

 

  

9.11.      Entire Agreement. This Agreement supersedes any and all other
Agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by Company, and contains all of the covenants and
Agreements between the parties with respect to that employment in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises, or Agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein,
and that no other Agreement, statement, or promise not contained in this
Agreement shall be valid or binding.


IN WITNESS WHEREOF, Company and Executive have executed this Agreement as of the
date and year first above written.

 

 



COMPANY:   EXECUTIVE:   Kiwa Bio-Tech Products Group Corp.   Jimmy Ji Zhou      
    /s/Yvonne Wang   /s/Jimmy Ji Zhou   (Authorized Signature)   (Signature)    
      Yvonne Wang, Secretary   7/1/15   (Print Name and Title)   (Date)        
  7/1/15       (Date)      

 

 

 

 

 

 

 

 



{00166972.1 / 4002.002}Page 10 of 10

Kiwa Bio-Tech

Employment Agreement

President, CEO and CFO





--------------------------------------------------------------------------------

